Citation Nr: 0818001	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle sprain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition, and, if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral arm injuries.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck condition, and, if so, whether service connection is 
warranted.

8.  Entitlement to service connection for a heart condition 
to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970 and from June 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
prepared by a special processing unit of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cleveland, Ohio, which denied the benefits sought on appeal.



The claims for entitlement to service connection for a low 
back disorder and a neck disorder, are addressed de novo in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's residuals of a right ankle sprain are not 
productive of marked limitation of motion.

3.  A June 2003 rating decision confirmed a previous denial 
of service connection for a low back condition on the basis 
that new and material evidence had not been submitted 
sufficient to reopen the claim.  The veteran did not appeal 
and the decision became final.  

4.  Evidence submitted since the June 2003 rating decision, 
which confirmed a previous denial of service connection for a 
low back condition, was not previously submitted to agency 
decision makers; is not cumulative and redundant and, by 
itself or when considered with previous evidence of record, 
does relate to an unestablished fact necessary to 
substantiate the claim and does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back condition.  

5.  A June 2003 rating decision denied service connection for 
a left knee condition.  The veteran did not appeal and the 
decision became final.   

6.  Evidence submitted since the June 2003 rating decision, 
which denied service connection for a left knee condition, 
was not previously submitted to agency decision makers; 
however, it is cumulative and redundant and, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left knee condition.  

7.  A June 2003 rating decision denied service connection for 
a right knee condition.  The veteran did not appeal and the 
decision became final.   

8.  Evidence submitted since the June 2003 rating decision, 
which denied service connection for a right knee condition, 
was not previously submitted to agency decision makers; 
however, it is cumulative and redundant and, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right knee condition.  

9.  A June 2003 rating decision confirmed a previous denial 
of service connection for a bilateral arm condition on the 
basis that new and material evidence had not been submitted 
sufficient to reopen the claim.  

10.  Evidence submitted since the June 2003 rating decision, 
which confirmed a previous denial of service connection for a 
bilateral arm condition on the basis that new and material 
evidence had not been submitted sufficient to reopen the 
claim, was not previously submitted to agency decision 
makers; however, it is cumulative and redundant and, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral arm condition.  

11.  A June 2003 rating decision denied service connection 
for migraine headaches.  The veteran did not appeal and the 
decision became final.   

12.  Evidence submitted since the June 2003 rating decision, 
which denied service connection for migraine headaches, was 
not previously submitted to agency decision makers; however, 
it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for migraine 
headaches.  

13.  A June 2003 rating decision denied service connection 
for a neck condition.  The veteran did not appeal and the 
decision became final.   

14.  Evidence submitted since the June 2003 rating decision, 
which denied service connection for a neck condition, was not 
previously submitted to agency decision makers, it is not 
cumulative and redundant, and, by itself or when considered 
with previous evidence of record, it does relate to an 
unestablished fact (current diagnosis) necessary to 
substantiate the claim and does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a neck condition.  

15.  A heart disorder, including atrial fibrillation, was not 
incurred during the veteran's period of active duty service 
nor did it manifest within the year following the veteran's 
separation from said service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5271 (2007).  

2.  Evidence received since the final June 2003 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for a low back condition, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2007).

3.  Evidence received since the final June 2003 rating 
determination, wherein the RO denied service connection for a 
left knee condition, is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2007).

4.  Evidence received since the final June 2003 rating 
determination, wherein the RO denied service connection for a 
right knee condition, is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2007).

5.  Evidence received since the final June 2003 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for bilateral arm condition, is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2007).

6.  Evidence received since the final June 2003 rating 
determination, wherein the RO denied service connection for 
migraine headaches, is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2007).

7.  Evidence received since the final June 2003 rating 
determination, wherein the RO denied service connection for a 
neck condition, is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2007).

8.  The criteria for the establishment of service connection 
for a heart disorder, including atrial fibrillation, are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The letter 
specifically notified the veteran that his claims of 
entitlement to service connection for arm injuries, right and 
left knee conditions, migraines, a neck condition, and back 
condition were previously denied.  He was further notified of 
the reasons for the prior denials and that in order to 
reconsider his claims; he must submit new and material 
evidence showing that the disorders were related to those 
facts.  

The Board is aware of the Court recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimants employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners contain a 
description of the effect of the service-connected residuals 
of a right ankle sprain on employability and daily life.  
These statements indicate awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected residuals of 
right ankle sprain on employment and his daily life, the 
Board does not view the disorder at issue to be covered by 
the second requirement of Vazquez-Flores, and no further 
analysis in that regard is necessary.

Finally, the September 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the December 2005 statement of the case (SOC).  The veteran 
has been made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, and reports of VA examination. 

In a December 2004 letter, the RO noted the veteran indicated 
that he received treatment at the Amarillo, Wichita, 
Leavenworth, Fort Jackson, Reno, and Las Vegas VA Medical 
Centers; however, the veteran failed to provide the dates of 
treatment at each facility.  The RO also noted the veteran 
indicated that he received treatment in Berlin, Germany; 
however, the veteran failed to provide a mailing address and 
the dates of treatment.  The veteran was asked to provide the 
missing information.  

The veteran failed to respond with the requested information.  
The Court has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts is not an impossible or onerous task.  See Wood v. 
Derwinski, 
1 Vet. App. 190, 193 (1991).  As the veteran has not 
cooperated fully with VA's reasonable efforts to obtain the 
identified records, no further duty to assist is necessary.  
38 C.F.R. § 3.159(c)(1)(i), (ii), (2)(i),(ii).

The RO attempted to obtain private medical records from Dr. L 
and Dr. M in December 2004.  No response was received.  
Follow-up requests for records were made in March 2005.  
Again, no response was received.  The veteran was notified of 
the RO's efforts in December 2004 and March 2005.  He was 
asked to provide the requested medical records.  The veteran 
did not respond.  Any further efforts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(1).

The RO was notified by Southwest Medical Center in January 
2005 that they had no records of the veteran relating to 
treatment for headaches or migraines.  Any further efforts to 
obtain these records would be futile.  Id.

The Board notes additional evidence was associated with the 
claims folder after the December 2005 SOC was issued.  The 
veteran waived initial RO consideration of the newly 
submitted evidence, which included private and VA treatment 
records.  As such, remand for preparation of an SOC is not 
warranted.  38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection 
for a heart condition, any question as to an appropriate 
evaluation or effective date to be assigned that disorder is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. 
§§ 4.10, 4.40, 4.45 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  When considering 
functional impairment caused by a service-connected disorder, 
evaluations should be based on an assessment of the lack of 
usefulness, and adjudicators should consider the effects of 
the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The veteran contends that his service-connected residuals of 
a right ankle sprain warrant an evaluation in excess of 10 
percent disabling due to such symptoms to include, but not 
limited to, chronic pain, swelling, stiffness, swelling, 
instability, and giving way of the ankle joint. 

Historically, service connection was awarded in a February 
1978 rating decision.  A noncompensable rating was assigned 
effective December 1977.  In February 2002, the RO awarded an 
increased 10 percent rating effective March 2001.  The 
veteran filed a request for a higher rating in May 2004.  The 
RO continued the 10 percent disabling rating in a September 
2005 rating decision.  The veteran disagreed and initiated 
the instant appeal.

The veteran's right ankle has been assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this code section, a 10 percent evaluation may be 
assigned for moderate limited ankle motion.  A 20 percent 
evaluation may be assigned for marked limited ankle motion.  
38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a right ankle sprain, more closely approximates 
the criteria for the currently assigned 10 percent rating. 
See 38 C.F.R. §§ 4.3, 4.7.  In this regard, records from Dr. 
PL show the veteran sprained his right ankle in June 2003.  
Physical examination revealed the veteran had full range of 
motion in the right ankle.  

VA outpatient treatment records dated between 2004 and 2005 
were also reviewed.  They were negative for complaints or 
treatment referable to the right ankle.

Upon VA examination in August 2004, the veteran complained of 
pain, stiffness, swelling, and heat in the right ankle.  He 
further presented with subjective complaints of weakness, 
instability, fatigability, lack of endurance, and giving way 
of the ankle joint.  The veteran denied the use of any 
medications for pain.  The veteran could not specify the 
intensity of ankle pain during flare-ups.  The veteran denied 
the use of a cane or crutches.  He did indicate that he had 
ankle supports, but they were not worn at the time of 
examination.  The veteran denied episodes of dislocation or 
subluxation.

Physical examination showed the veteran to put more weight on 
the outer borders of both feet; however, on inspection there 
was no deformity of the feet.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding.  Range of motion with the ankle in a 
neutral position with the foot at 90 degrees to the ankle, 
dorsiflexion was to 5 degrees and plantar flexion was up to 
45 degrees.  Painful motion was noted in both ankles.  There 
was no change in range of motion upon repetitive testing.  

There were no callosities or breakdown of the feet.  The shoe 
pattern did show significant wearing of the outer and 
posterior edge of both heels of the veteran's boots.  The 
examiner noted the right ankle was aggravated by other non-
service connected conditions.  X-rays of the right ankle were 
normal. 

While there was some loss of dorsiflexion in the right ankle, 
plantar flexion was full.  38 C.F.R. § 4.71a, Plate II 
(2007).  Further,  the VA examiner classified the functional 
impairment of the right ankle to be only mild.  There has 
been no evidence of marked limited range of motion in the 
right ankle.  38 C.F.R. § 4.71a.

In light of the veteran's credible complaints of pain 
experienced in his right ankle, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  There was no change in repetitive motion 
testing upon VA examination in August 2004 and functional 
impairment was mild.  Thus, a higher rating is not warranted 
on this basis. 

The Board's review of other possible diagnostic codes does 
not permit assignment of a rating in excess of 10 percent.  
There has been no evidence of: ankylosis of the ankle in 
plantar flexion (Diagnostic Code 5270); ankylosis of 
subastragalar or tarsal joint in good weight-bearing position 
(Diagnostic Code 5272);  malunion of os calcis or astragalus 
with marked deformity (Diagnostic Code 5273); or  
astragalectomy (Diagnostic Code).  38 C.F.R. § 4.71a.  There 
is no basis for assignment of an evaluation, to include 
"staged" ratings, other than the 10 percent rating which 
has been assigned.  See Hart, supra. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of a 
right ankle sprain presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's right ankle has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The veteran informed 
the August 2004 VA examiner that he was self-employed doing 
lawn care 38 hours per week.  The assigned 10 percent rating 
adequately compensates the veteran for the nature and extent 
of severity of his residuals of a right ankle sprain.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

II.  New and Material

Criteria

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A.  Low Back

The veteran seeks to reopen a claim for service connection 
for a low back condition last denied by the RO in June 2003.  
The record indicates that in its June 2003 rating decision, 
the RO confirmed previous denials (October 1977, February 
1978, and October 1997) of service connection for a back 
condition on the basis that the veteran failed to submit new 
and material evidence showing a current back condition.  

Of record at the time of the June 2003 rating decision were 
the veteran's service medical records, including April 1969 
and November 1969 Reports of Medical History which show the 
veteran reported that he wore a back brace for support.  The 
veteran further noted that he was in a car accident four 
years prior to enlistment.  The examiners found no sequelae 
or limitation of the back.  The veteran was found fit for 
enlistment.  

On his September 1970 Report of Medical History, the veteran 
again indicated that he wore a back brace for support.  No 
back disorder was found upon examination.  The veteran was 
treated for complaints of low back pain throughout his second 
period of enlistment.  There was also evidence of a back 
contusion in August 1973.  X-rays of the lumbosacral spine 
were negative.  The January 1974 separation examination was 
negative for a back disorder despite complaints of recurrent 
back pain.  

Post-service, February 1977 records from the Medical Center 
in Liberal, Kansas, revealed the veteran was under treatment 
for back pain.  X-rays of the lumbosacral spine were 
negative.  The August 1977 report of VA examination showed 
the veteran reinjured his back after service.  He was simply 
diagnosed with a history of low back pain.  There was no 
evidence of back disease upon x-ray.  There were similar 
findings upon VA examination in March 1978.

Records from Beaver County Hospital and the Amarillo VA 
Medical Center dated between 1996 and 1997 contain only 
complaints of back pain.  No diagnoses were rendered.  Prior 
to the June 2003 RO rating decision, the medical evidence of 
record did not include any diagnosis of a chronic disorder 
involving the low back.  

Evidence submitted subsequent to the last final RO decision 
in June 2003 includes a July 1996 x-ray of the lumbosacral 
spine showing lumbarized S1 and moderate degenerative 
spondylosis with narrowed L4-5 discs with spurs.  A September 
1997 x-ray revealed degenerative spondylosis with narrowing 
at L2-3, L4-5 and spurs at L4.  An August 1997 x-ray was the 
same.  

Treatment notes from Dr. PL contain complaints of back pain 
and muscle spasm.  The veteran was diagnosed with sciatica of 
the lumbosacral spine.   

As noted previously, the June 2003 rating decision confirmed 
a previous denial of service connection on the basis that the 
veteran failed to submit new and material evidence showing a 
current back condition.  

The Board finds that the new medical evidence shows that 
since 2003, the veteran has been variously diagnosed as 
having moderate degenerative spondylosis, disc spurs, and 
sciatica.  The VA and private outpatient treatment records, 
when considered by themselves or with previous evidence of 
record, indicate the presence of a current low back 
condition, and thus, relate to an unestablished fact (a 
diagnosis of a chronic disorder) necessary to substantiate 
the veteran's claim.  The new evidence of a current 
diagnosis, coupled with the evidence of inservice back 
problems, raises a reasonable possibility of substantiating 
the claim for service connection.  Therefore, the veteran's 
claim of entitlement to service connection for a low back 
condition is reopened.  See 38 C.F.R. § 3.156(a).  

Analysis of the claim for service connection on a de novo 
basis is discussed in the Remand portion below. 


B.  &  C.  Bilateral Knees 

The veteran seeks to reopen claims for service connection for 
left and right knee conditions denied by the RO in June 2003.  
The record indicates that in its June 2003 rating decision, 
the RO denied service connection for left and right knee 
conditions on the basis that there was no evidence of a 
chronic left knee condition.  The RO further found no 
evidence of any current right or left knee condition.  

Of record at the time of the June 2003 rating decision were 
the veteran's service medical records, which show the veteran 
complained of left knee pain and swelling after running in 
June 1973.  X-rays of the left knee were negative.  There 
were no further complaints in service with regard to the left 
knee.  Service medical records were negative for complaints 
or treatment referable to the right knee.  The January 1974 
separation examination was negative for either a left or 
right knee condition.

Post-service, the veteran sought no treatment for a left knee 
condition.  The private and VA outpatient treatment records, 
as well as reports of VA examination were negative for 
complaints specific to the knees or any diagnoses of a 
bilateral knee condition. 

Evidence submitted subsequent to the June 2003 rating 
decision includes private medical records from Hansford 
Hospital, Southwest Medical Center, and Dr. PL, VA outpatient 
treatment records dated between 1996 and 2005, and the report 
of VA examination dated in August 2004.  They are negative 
for complaints or diagnoses of a bilateral knee condition.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has a chronic left knee condition which 
first manifested in service and has persisted since his 
discharge, as well as a right knee condition that was 
incurred in service.  As such, the evidence received since 
2003 is duplicative or cumulative of that on file prior to 
the last final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claims.  Specifically, none of the evidence 
contains a current diagnosis of a chronic left or right knee 
condition.  Further, there has been no showing of continuity 
of symptomatology of the left knee after his discharge from 
service.  38 C.F.R. § 3.303(b).  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claims, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claims of entitlement to service connection for right 
and left knee conditions.  See 38 C.F.R. § 3.156(a).  

D.  Bilateral Arm Condition

The veteran seeks to reopen a claim for service connection 
for a bilateral arm condition last denied by the RO in June 
2003.  The record indicates that in its June 2003 rating 
decision, the RO confirmed a previous denial (October 1997) 
of service connection for arm injuries on the basis that the 
veteran failed to submit new and material evidence showing a 
chronic arm condition.  

Of record at the time of the June 2003 rating decision were 
the veteran's service medical records, which show the veteran 
sustained superficial abrasions to the arms after he fell out 
of a jeep in October 1969.  X-rays of the extremities were 
negative.  The abrasions were cleaned and dressings were 
applied.  The veteran was prescribed hydrocortisone cream.  
There were no further complaints in service and the January 
1974 separation examination was negative for a bilateral arm 
disorder.

Post-service, the veteran did not seek treatment for a 
bilateral arm condition.  Private medical records, reports of 
VA examination and VA treatment records were devoid of 
complaints referable to the arms.

Evidence submitted subsequent to the June 2003 rating 
decision includes private medical records from Hansford 
Hospital, Southwest Medical Center, and Dr. PL, VA outpatient 
treatment records dated between 1996 and 2005, and report of 
VA examination dated in August 2004.  They are negative for 
complaints or diagnoses of a bilateral arm condition.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has a chronic bilateral arm condition 
which first manifested in service and has persisted since his 
discharge.  As such, the evidence is duplicative or 
cumulative.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, none of the evidence received 
contains a current diagnosis of a bilateral arm condition.  
Further, there has been no showing of continuity of 
symptomatology of the arms after his discharge from service.  
38 C.F.R. § 3.303(b).

Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for a bilateral arm 
condition.  See 38 C.F.R. § 3.156(a).  

E. Migraine Headaches

The Board notes that in February 1978, the RO denied service 
connection for tension headaches on the basis that they were 
a symptom of the veteran's non-service connected nervous 
condition.  While the veteran appealed the decision and an 
SOC, as well as a supplemental statement of the case (SSOC) 
were issued, the veteran did not file a substantive appeal 
and the decision became final.  38 C.F.R. § 20.302.   In 
October 1997, the RO determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a nervous condition 
with headaches as a symptom thereof.  In June 2003, the RO 
once again denied the claim finding no current diagnosis and 
no indication that headaches during service were a true 
headache disorder.     

The veteran seeks to reopen a claim for service connection 
for migraine headaches denied by the RO in June 2003.  The 
record indicates that in its June 2003 rating decision, the 
RO denied service connection for migraine headaches on the 
basis that there was no evidence of migraine headache 
disorder in service nor any current diagnosis of such.  

Of record at the time of the June 2003 rating decision were 
the veteran's service medical records, which show the veteran 
was diagnosed with psychophysiologic headaches in August 
1969.  In October 1969, the veteran fell out of a jeep.  He 
complained of headaches.  X-rays of the skull were negative.  
He reported headaches upon his March 1971 Report of Medical 
History.  There were no notations by the examiner.  In June 
1972, the veteran complained of frequent headaches.  Skull x-
rays were negative.  In August 1973, the veteran again 
complained of headaches, but they were considered 
psychosomatic.  There were no further complaints in service.  
The November 1969 and January 1974 separation examinations 
were negative for a diagnosis of migraine headaches.

Post-service, VA x-rays of the skull were taken in September 
1973 for complaints of headaches.  They were negative.  The 
veteran complained of headaches upon VA examination in March 
1978.  No diagnoses were rendered.  

Records from Beaver County Hospital contain complaints of 
headaches in 1976 and 1977.  Again no diagnosis was rendered.  
Private medical records from Dr. EDR dated in December 1977 
show the veteran complained of frontal occipital headaches.  

Evidence submitted subsequent to the June 2003 rating 
decision includes private medical records from Hansford 
Hospital dated in January 1994, which show the veteran 
complained of migraine headaches one to two times per week; 
however, there was no definitive diagnosis rendered.  Records 
from Dr. PL and Southwest Medical Center, VA outpatient 
treatment notes dated between 1996 and 2005, and the report 
of VA examination dated in August 2004 were all negative for 
complaints or diagnoses of migraine headaches.  A head 
computerized tomography (CT) taken in April 2006 was 
unremarkable except for a slight degree of cerebral atrophy.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has headaches which were first 
manifested in service as a result of falling out of a jeep 
and which have persisted since his discharge.  As such, the 
evidence is duplicative or cumulative.  

To the extent that the evidence of record received since the 
last final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, there has been no showing of 
migraine headaches in service or any current diagnosis 
thereof.  38 C.F.R. § 3.303(b).  

Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for migraine headaches.  
See 38 C.F.R. § 3.156(a).  

F. Neck Condition

The veteran seeks to reopen a claim for service connection a 
neck condition denied by the RO in June 2003.  The record 
indicates that in its June 2003 rating decision, the RO 
denied service connection for a neck condition on the basis 
that there was no evidence of a chronic neck condition in 
service nor any currently diagnosed neck condition.    

Of record at the time of the June 2003 rating decision were 
the veteran's service medical records, which were negative 
for complaints, treatment, or diagnosis of a chronic neck 
condition.  Noteworthy, however, is a December 1972 record 
that indicated the veteran had pain and tingling in the 
hands.  

Post-service, records from Beaver County Hospital dated in 
June 1976 simply contain complaints of neck pain.  A February 
1977 cervical spine x-ray from the Medical Center in Liberal, 
Kansas, was negative for a neck condition.  The August 1977 
report of VA examination contained complaints of neck pain.  
No diagnosis was rendered.  

At the time of the last final RO decision in June 2003, the 
record contained no current diagnosis and no reasonable 
possibility of a link between current complaints and the 
veteran's period of service.

Evidence submitted subsequent to the June 2003 rating 
decision includes a September 1997 cervical spine x-ray from 
the Amarillo VAMC.  A clinical history on the X-ray report 
indicated that the veteran had an injury to the neck (no date 
as to when) with complaints of tingling in both hands and 
arms.  The veteran was diagnosed with mild degenerative 
spondylosis with narrowed disc and right foramen C5-6.  

As noted previously, the June 2003 rating decision denied 
service connection on the basis that the veteran failed to 
submit evidence of a current neck condition.  The Board finds 
that the new medical evidence received since the 2003 RO 
decision includes a diagnosis of mild degenerative 
spondylosis with narrowed disc and right foramen C5-6.  This 
evidence of a current diagnosis relates to an unestablished 
fact necessary to substantiate the veteran's claim, and, when 
considered with previous evidence of record (particularly the 
service medical record noting complaints of tingling in the 
hands), it raises a reasonable possibility of substantiating 
the claim for service connection.  Therefore, the veteran's 
claim of entitlement to service connection for a neck 
condition, is reopened.  See 38 C.F.R. § 3.156(a).  

Analysis of the claim for service connection on a de novo 
basis is discussed in the Remand portion below. 



III. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
cardiovascular disease becomes manifest to a degree of at 
least 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

  Atrial Fibrillation

The veteran contends that he has a heart condition, including 
atrial fibrillation, as result of active duty service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnosis of heart 
disease, to include atrial fibrillation.  Post-service, a 
June 1978 electrocardiogram (EKG) showed sinus tachycardia 
and nonspecific anterolateral SI-segment depressions, which 
were considered abnormal but not diagnostic for someone age 
35.

Records from Hansford Hospital dated in January 1994 show the 
veteran had an acute myocardial infarction.  It was not until 
February 1997 that coronary heart disease, angina pectoris, 
and atrial fibrillation were first diagnosed, which is 
outside the one-year presumptive period for cardiovascular 
diseases.  38 C.F.R. §§ 3.307, 3.309. 

VA outpatient treatment records from Amarillo VAMC dated 
between 1997 and 2001 show treatment for atrial fibrillation 
and syncope most probably secondary to a vasovagal response.  
VA outpatient treatment records dated in 2005 show a history 
of atrial fibrillation and left chest wall pacemaker placed 
in approximately 2002.  The Board notes that multiple 
attempts to obtain private treatment records from the 
veteran's cardiologist were unsuccessful and additional 
attempts are considered futile.  38 C.F.R. § 3.159(c)(1).  

While abnormal EKG findings were noted in 1978 (about four 
years after separation from service, it appears there is at 
least a 20-year evidentiary gap in this case between the 
veteran's separation from active service and the earliest 
diagnosed heart problems (myocardial infarction in 1994 and 
atrial fibrillation in 1997).  The absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that atrial fibrillation was the 
result of military service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Additionally, 
the Board finds that the lengthy period without treatment for 
a heart condition is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (B) and (C) are not 
met with regard to the claim for service connection for a 
heart condition, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

Here, there is no evidence that the veteran had heart disease 
in service or in the year thereafter, no evidence of 
continuity of treatment for such since service, and no 
evidence linking heart conditions diagnosed 20 years after 
separation from service (such as atrial fibrillation) to the 
veteran's periods of service, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 
Vet. App. at 517.  

While the veteran contends that atrial fibrillation has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle sprain is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened, and the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left knee 
condition is not reopened, and the appeal is denied to this 
extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right knee 
condition is not reopened, and the appeal is denied to this 
extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a bilateral 
arm condition is not reopened, and the appeal is denied to 
this extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for migraine 
headaches is not reopened, and the appeal is denied to this 
extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck condition is 
reopened, and the appeal is granted to this extent only.

Entitlement to service connection for a heart condition, to 
include atrial fibrillation, is denied.


REMAND

Having reopened the veteran's claims for service connection 
for a low back disorder and a neck disorder does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist the veteran in the development of the claims 
by obtaining relevant records which could possibly 
substantiate the claims and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).

The Board has determined that a VA medical opinions are 
necessary prior to render a decision on the merits with 
regard to each of these two claim.  38 U.S.C.A. § 5103A(d).  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

The veteran's service medical records show the veteran 
treated for complaints of low back pain throughout his second 
period of enlistment.  There was also evidence of a back 
contusion  in August 1973.  X-rays of the lumbosacral spine 
were negative.  The January 1974 separation examination was 
negative for a back disorder despite complaints of recurrent 
back pain.  It is also noteworthy that a December 1972 
service medical record noted that the veteran was seen for 
complaints of tingling in the hands.  

Post-service, the August 1977 report of VA examination showed 
the veteran reinjured his back after service.  He was simply 
diagnosed with a history of low back pain.  There was no 
evidence of back disease upon x-ray.  There were similar 
findings upon VA examination in March 1978.

A July 1996 x-ray of the lumbosacral spine revealed 
lumbarized S1 and moderate degenerative spondylosis with 
narrowed L4-5 discs with spurs.  A September 1997 x-ray 
further revealed degenerative spondylosis with narrowing at 
L2-3, L4-5, and spurs at L4.  Treatment notes from Dr. PL 
show the veteran was diagnosed with sciatica of the 
lumbosacral spine.  1997 X-rays also showed a current 
disorder of the cervical spine.   

An opinion is needed to determine whether the current 
degenerative spondylosis, spurs, and sciatica are related to 
the veteran's complaints of low back pain in service.  An 
opinion is also needed to determine whether the veteran's 
currently diagnosed cervical spine problems and complaints of 
tingling in the hands are related to any aspect of his active 
duty service.  The Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Prior to the examination, any outstanding (or ongoing) 
records of pertinent medical treatment should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the veteran, 
the RO/AMC should ascertain whether any 
records of pertinent medical treatment 
regarding the low back and neck remain 
outstanding, and, if so, attempt to 
secure copies of such for the record. 

2.  Thereafter, the RO/AMC should 
schedule the veteran for a VA orthopedic 
examination for the express purpose of 
rendering an opinion as to the likely 
etiology of any currently diagnosed low 
back condition and any currently 
diagnosed neck condition.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  

a.  The examiner should be asked to 
opine as to whether it is at least 
as likely as not (50% percent or 
greater) that any currently 
diagnosed low back condition, to 
include degenerative spondylosis, 
spurs, and sciatica, is related to 
(due to or aggravated by) any aspect 
of the veteran's periods of active 
duty service.  The examiner should 
make specific reference to the 
complaints of low back pain in 
service and the diagnosed low back 
contusion.  

b.  The examiner should be asked to 
opine as to whether it is at least 
as likely as not (50% percent or 
greater) that any currently 
diagnosed neck condition, to include 
degenerative spondylosis with 
narrowed disc and right foramen C5-
6, with spurs, is related to (due to 
or aggravated by) any aspect of the 
veteran's periods of active duty 
service.  The examiner should make 
specific reference to the complaints 
of tingling in the hands in service 
and the diagnosed cervical spine 
problems subsequent to service.  

The examiner should explain in detail the 
rationale for any opinions given.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims of 
entitlement to service connection for a 
low back condition and a neck condition, 
on a de novo basis, in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


